EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The Application has been amended as follows:
The withdrawn claims 3-19 are canceled. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-2, and 20-23 are allowed.
Claims 3-19 are canceled.
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2017/0222716 A1) Hisao Nakashima et al., in view of (US 11,044,778 B2) Renmao Liu et al., (US 2010/0098016 A1) Yutaka Murakami et al., has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, a transceiver, comprising:
a transmitter, including:
a laser that outputs light;
a processor circuit that is operable to receive data and provides a first plurality of electrical signals based on the data;
a plurality of digital-to-analog conversion circuits that are operable to provide a second plurality of electrical signals based on the first plurality of electrical signals; 
a plurality of driver circuits that are operable to provide a third plurality of electrical signals based on the second plurality of electrical signals; and 
a modulator that is operable to modulate the light to provide a first plurality of optical subcarriers based on the third plurality of electrical signals, each of the first plurality of subcarriers including an in- phase component and a quadrature component; and 
a receiver that is operable to receive a second plurality of subcarriers at an optical input of the receiver, the transmitter being operable to supply a first number of the first plurality of optical subcarriers based on first control data received at the optical input of the receiver, and the transmitter being operable to supply a second number of the first plurality of optical subcarriers based on -2-second control data received at the optical input, wherein the first control data is indicative of the first number of the first plurality of optical subcarriers transmitted from the modulator and the second control data is indicative of the second number of the first plurality of optical subcarriers transmitted from the modulator.
Regarding claim 20, A method, comprising: 
receiving a first plurality of optical subcarriers at an optical input; 
receiving first control data at the optical input; 
receiving second control data at the optical input; 
generating a second plurality of optical subcarriers, a number of the second plurality of optical subcarriers being based on the first control data, such that the first control data is indicative of the number of the second plurality of subcarriers to be transmitted; 
generating a third plurality of optical subcarriers, a number of the third plurality of optical subcarriers being based on the second control data, such that the -8-second control data is indicative of the number of the third plurality of optical subcarriers to be transmitted; and 
transmitting the second plurality of subcarriers from an optical output.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2015/0188637 A1) 		Takahito Tanimura et al.;
(US 2012/0148264 A1)	 	Xiang Liu et al., 
(US 7,596,323 B1) 			Alistair Price et al.; 
(US 2010/0098016 A1) 		Yutaka Murakami et al., 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636